 Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20                Page 1 of 21 PageID 543



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

FEDERAL TRADE COMMISSION,

                              Plaintiff,
                                                           Case No. 3:19-cv-02281-K
       vs.

MATCH GROUP, INC., a corporation,

                              Defendant.


      APPENDIX IN SUPPORT OF DEFENDANT MATCH GROUP, INC.’S
  MOTION TO STAY PENDING SUPREME COURT DECISION IN FTC V. CREDIT
                   BUREAU AND BRIEF IN SUPPORT

       Defendant Match Group, Inc., by and through its counsel, submits this Appendix in Support

of its Motion to Stay Pending Supreme Court Decision in FTC v. Credit Bureau and Brief in

Support.


 Ex.                                       Description                              App. Page(s)

           Halley v. Deutsche Bank Nat’l Tr. Co., No. 4:15-cv-01174 (S.D. Tex.
 1         Dec. 23, 2015), ECF Nos. 25 (staying case pending Supreme Court          App. 001–002
           decision in Amerigold Logistics, LLC v. ConAgra Foods, Inc.).


           Perrill v. Equifax Info. Servs., L.L.C., No. 1:14-cv-00612-SS (W.D.
 2         Tex. Aug. 4, 2015), ECF No. 105 (staying case pending Supreme Court      App. 003–005
           disposition of Spokeo, Inc. v. Robins).

           Perrill v. Equifax Info. Servs., L.L.C., No. 1:14-cv-00612-SS (W.D.
           Tex. July 16, 2015), ECF No. 101 (moving to stay case pending
 3                                                                                  App. 006–015
           Supreme Court disposition of Spokeo, Inc. v. Robins, which could be
           dispositive of issues before court).

           In re Cyberonics Inc. Sec. Litig., No. 4:05-cv-02121 (S.D. Tex. Apr.
 4         19, 2007), ECF No. 91 (staying case pending Supreme Court decision       App. 016–017
           in Tellabs, Inc. v. Makor Issues & Rights, Ltd.).
 Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20     Page 2 of 21 PageID 544



Dated: September 8, 2020           Respectfully Submitted,


                                   /s/ Angela C. Zambrano
                                   Angela C. Zambrano
                                   State Bar No. 24003157
                                   angela.zambrano@sidley.com
                                   David Sillers
                                   State Bar No. 24072341
                                   dsillers@sidley.com
                                   SIDLEY AUSTIN LLP
                                   2021 McKinney Ave, Suite 2000
                                   Dallas, TX 75201
                                   Telephone: 214.981.3300
                                   Fax: 214.981.3400

                                   Chad S. Hummel (admitted pro hac vice)
                                   chummel@sidley.com
                                   SIDLEY AUSTIN LLP
                                   1999 Avenue of the Stars, 17th Floor
                                   Los Angeles, CA 90067
                                   Telephone: 310.595.9500
                                   Fax: 310.595.9501

                                   Attorneys for Match Group, Inc.




                                     2
 Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20                 Page 3 of 21 PageID 545



                                CERTIFICATE OF SERVICE

       On September 8, 2020, I filed the foregoing document with the clerk of court for the U.S.

District Court, Northern District of Texas. I hereby certify that I have served the document on all

counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                          /s/ David Sillers
                                                          David Sillers




                                                3
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20   Page 4 of 21 PageID 546




                APPENDIX
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20   Page 5 of 21 PageID 547




             EXHIBIT 1




                                                                      APP 001
     Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20                      Page 6 of 21 PageID 548
         Case 4:15-cv-01174 Document 25 Filed on 12/23/15 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                        December 23, 2015
                              IN THE UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION


BARRY K. HALLEY, et al.,                                   §
    Plaintiffs,                                            §
                                                           §
v.                                                         §        CIVIL ACTION NO. H-15-1174
                                                           §
DEUSTCHE BANK NATIONAL                                     §
TRUST COMPANY, AS TRUSTEE                                  §
FOR MORGAN STANLEY ABS                                     §
CAPITAL I INC., TRUST 2004-HE3,                            §
MORTGAGE PASS-THROUGH                                      §
CERTIFICATES, SERIES 2004-HE3,                             §
et al.,                                                    §
        Defendants.                                        §


                    ORDER TO STAY AND ADMINISTRATIVELY CLOSE

            It      is       hereby              ORDERED   that   this   case   is   STAYED AND

ADMINISTRATIVELY CLOSED pending a decision by the United States Supreme

Court in Americold Logistics, LLC v. ConAgra Foods, Inc., Supreme Court Case No.

14-1382, cert. granted, 136 S. Ct. 27 (Oct. 1, 2015).

            SIGNED at Houston, Texas, this 23rd day of December, 2015.




                                                                        NAN Y F. ATLAS
                                                               SENIOR UNI   STATES DISTRICT JUDGE
P:\ORDERS\11-2015\1174AdminClose.wpd   151223.0841


                                                                                                  APP 002
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20   Page 7 of 21 PageID 549




                  EXHIBIT 2




                                                                      APP 003
    Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20                          Page 8 of 21 PageID 550

e
                 Case 1:14-cv-00612-SS Document 105 Filed 08/04/15 Page 1 of 2



                                                                                                  r   n
                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS215 AUG                              PM   I   146
                                          AUSTIN DIVISION
                                                                                         1
                                                                                                           CUT

        DAVID A. PERRILL, GREGORY PERRILL, and
        ALL OTHERS SIMILARLY SITUATED,
                                      Plaintiffs,

                                                                                   Case No. A-14-CA-612-SS

        EQUIFAX INFORMATION SERVICES, L.L.C.,
                           Defendant.



                                                         ORDER

               BE IT REMEMBERED on this day the Court held a telephonic hearing in the above-styled

        cause, and the parties appeared by and through counsel. The Court now enters the following orders

        confirming its oral pronouncements:

                       IT IS ORDERED that Defendant Equifax Information Services, L.L.C.'s Motion to

               Stay [#101] is GRANTED. This cause is hereby STAYED pending the Supreme Court's

               disposition   of Spokeo,   Inc.   v.   Robins,   No. 13-1339, 135 S. Ct. 1892 (2015) (granting

               certiorari). Upon said disposition, the parties are ORDERED to file with the Court either

               jointly or, in the event of disagreement, separately, an explanation of how this case should

               proceed;

                       IT IS FURTHER ORDERED that Plaintiffs' Motion to Certify Class [#84] is

               DENIED without prejudice to refihing upon lifting of the stay; and

                       IT IS FiNALLY ORDERED that Plaintiffs' Motion for Leave to File Under Seal

               [#95] (sealed) is GRANTED.




                                                                                                                     I
                                                                                                           APP 004
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20                Page 9 of 21 PageID 551
                  Case 1:14-cv-00612-SS Document 105 Filed 08/04/15 Page 2 of 2




               SIGNED this the     day of August 2015.




                                                         SAd'
                                                         UNITED STATES DISTRICT JUDGE




    612 ord sealing case ba.frrn




                                                                                    APP 005
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20   Page 10 of 21 PageID 552




                EXHIBIT 3




                                                                       APP 006
       Case 1:14-cv-00612-SS Document 101 Filed 07/16/15 Page 1 of 9
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20 Page 11 of 21 PageID 553



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

DAVID A. PERRILL, and all others similarly   §
situated,                                    §
                                             §
                    Plaintiff,               §   Case No. 1:14-cv-00612-SS
                                             §
v.                                           §
                                             §
EQUIFAX INFORMATION SERVICES LLC,            §
                                             §
                    Defendant.               §


     DEFENDANT EQUIFAX INFORMATION SERVICES LLC’S MOTION TO STAY




                                                                             APP 007
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20 Page 12 of 21 PageID 554
         Case 1:14-cv-00612-SS Document 101 Filed 07/16/15 Page 2 of 9




        By next June, the Supreme Court of the United States will resolve an issue critical to

 many, if not all, class actions under the Fair Credit Reporting Act (“FCRA”):              Whether

 consumers have Article III standing to assert claims under the FCRA absent a concrete and

 particularized injury in fact. Spokeo, Inc. v. Robins, No. 13-1339, 2015 WL 1879778, at *1 (U.S.

 Apr. 27, 2015). If the Supreme Court rules in favor of Spokeo, that holding could be dispositive

 of the issues before the Court, including whether the Court can certify this putative class action.

 Accordingly, Defendant Equifax Information Services LLC (“Equifax”) requests that the Court

 stay any further litigation to await Spokeo.

        Both the Plaintiffs David and Gregory Perrill and Equifax agree that the Supreme Court’s

 Spokeo decision will have a significant impact on this case. See Dkt. No. 84 at 23 (recognizing

 that Spokeo “may clarify key issues in this case”). The Perrills, however, invite the Court to

 engage in a potentially futile exercise: They ask the Court to certify the class “conditionally” and

 then await the Supreme Court’s Spokeo decision, which could undo any class-certification

 decision months after it issues. Id. Rather than waste the Court’s resources resolving a class-

 certification decision that may well become moot by June, Equifax believes the most efficient

 course would be to stay the entire litigation now, avoiding unnecessary litigation on class-

 certification and merits issues. Granting a stay is exactly what courts have done in similar cases

 in light of Spokeo and what makes the most sense to do here. See e.g., Boise v. ACE USA, Inc.,

 2015 WL 4077433 (S.D. Fla. July 6, 2015); Syed v. M-L LLC, 2015 WL 3630310 (E.D. Ca. May

 29, 2015); Williams v. Elephant Ins. Co., 2015 WL 3631691 (E.D. Va. May 27, 2015); Ramirez v.

 TransUnion, LLC, No. 12-cv-632, Dkt. No. 184 (N.D. Cal. June 22, 2015).




                                                  2
                                                                                              APP 008
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20 Page 13 of 21 PageID 555
         Case 1:14-cv-00612-SS Document 101 Filed 07/16/15 Page 3 of 9




        I.      Background

        In December 2013, the Perrills filed this purported class action against Equifax in the

 District of Minnesota alleging that Equifax furnished their credit records to the Texas

 Comptroller without a permissible purpose in violation of the Fair Credit Reporting Act (FCRA),

 15 U.S.C. §§ 1681b and 1681e(a). 1 Compl. ¶¶ 15-16, 29. The Perrills seek only statutory

 damages under the FCRA and do not seek actual damages for any purported injury incurred as a

 result of Equifax’s alleged conduct; 2 indeed, the Perrills fail to plead any actual concrete harm

 and rest their claims only on a bare violation of the FCRA. Instead, the Perrills seek statutory

 and punitive damages for Equifax’s alleged willful violations of the FCRA pursuant to 15 U.S.C.

 § 1681n(a)(1)(A) and § 1681n(a)(2). Id. ¶ 30. Specifically, the Perrills contend that they are

 entitled to recover statutory damages solely because Equifax allegedly had no “reason to believe”

 that the Texas Comptroller had a permissible purpose for obtaining their consumer reports and

 because Equifax purportedly did not maintain reasonable procedures to ensure that the Texas




 1 The complaint was transferred to this district on July 1, 2014.
 2 See, e.g., David A. Perrill Feb. 17, 2015 Deposition, at 14:1-4 (admitting that he has never been
 denied credit based upon the contents of his Equifax credit file); id. at 22:23-23:18 (“It’s very
 important to me from a reputational standpoint . . . . I take a lot of pride in having a very strong
 credit history.”); id. at 87:8-10 (when asked why interrogatory answer was amended to remove
 emotional harm damages: “And even though I was upset, I don’t think it dictated emotional
 harm.”); id. at 117:11-120:24) (describing “out-of-pocket financial damages” as $8 for certified
 letters and 15 hours of “time lost”); Gregory Perrill Feb. 18, 2015 Deposition, at 31:13-19 (Q:
 “What facts do you have that would support an award of punitive damages against Equifax in
 this case?” A: “For pulling my credit report.”); id. at 38:7-10 (Q: “Did you incur any financial
 losses as a result of the Texas Comptroller requesting and obtaining a copy of your credit report
 from Equifax?” A: “I do not know.”); id. at 54:16-55:9 (describing his damages as “damage to
 my reputation,” and further admitting that he is not aware of any actual damage to his
 reputation); id. at 60:10-13 (admitting that he was not seeking actual damages from Equifax for a
 loan application denial); id. at 70:24-71:3 (when asked what actual damages he suffered: “An
 invasion of my privacy and the damage to my reputation.”); id. at 77:8-14 (Q: “Did you have any


                                                  3
                                                                                             APP 009
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20 Page 14 of 21 PageID 556
         Case 1:14-cv-00612-SS Document 101 Filed 07/16/15 Page 4 of 9




 Comptroller had a permissible purpose. Compl. ¶¶ 14-16, 30 ; Dkt. No. 84 at 8, 12. The Perrills

 likewise contend that each of the putative class members can recover from Equifax irrespective

 of whether the Texas Comptroller actually had a permissible purpose for obtaining any of their

 consumer reports. Dkt. No. 84 at 8.

         The Fifth Circuit held over 15 years ago that the Perrills’ interpretation of the FCRA is

 wrong—a consumer cannot recover under the “permissible purpose” sections of the statute

 simply by proving that a consumer reporting agency lacked a “reason to believe” that the user

 had a permissible purpose or lacked reasonable procedures for ensuring a permissible purpose.

 Washington v. CSC Credit Servs., Inc., 199 F.3d 263, 266 (5th Cir. 2000). To the contrary, the

 consumer only has a claim under the FCRA if, in fact, her credit report was obtained without a

 permissible purpose. The threshold question in this case, therefore, is not whether Equifax’s

 knowledge or procedures were adequate, but whether each alleged class member can prove that

 the Texas Comptroller lacked a permissible purpose to obtain their credit reports. That inherently

 individualized question will preclude the Perrills from meeting their burden of proving that the

 Rule 23 prerequisites for class certification are satisfied.

         The Perrills acknowledge the Washington decision, but contend the Fifth Circuit simply

 got it wrong. Dkt. No. 84 at 8-9. Nevertheless, recognizing that it remains binding precedent,

 the Perrills ask the Court to stay the case—after “conditionally” certifying the class—to assess

 whether (and how) the Supreme Court’s forthcoming decision in Spokeo affects the holding in

 Washington. Id. In Equifax’s view, Washington will remain controlling no matter how the

 Supreme Court rules in Spokeo because the cases address slightly different questions (i.e., the


 out-of-pocket damages at any time as a result of the conduct of Equifax alleged in the
 complaint?” A: “Not that I’m aware of.”).


                                                    4
                                                                                            APP 010
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20 Page 15 of 21 PageID 557
         Case 1:14-cv-00612-SS Document 101 Filed 07/16/15 Page 5 of 9




 elements of an FCRA “permissible purpose” claim as opposed to the necessity of an Article III

 injury-in-fact for any FCRA claim under § 1681n(a)). But there is no doubt that the Supreme

 Court’s Spokeo decision may provide yet another reason that this Court should deny the Perrills’

 motion for class certification: If the Supreme Court holds that a consumer must plead and prove

 a concrete injury, rather than a technical violation of the statute, that will raise another question

 to be answered for each individual member of the putative class that will overwhelm any

 purportedly common questions.

        II.     The Court Has Discretion to Stay Proceedings Under These Circumstances

        The Supreme Court has recognized that “incidental to a district court’s inherent power ‘to

 control the disposition of the causes on its own docket with economy of time and effort for itself,

 for counsel, and for litigants’ is ‘the power to stay proceedings.’” In re Beebe, 1995 WL 337666,

 at *2 (5th Cir. May 15, 1995) (quoting Landis v. North Am. Co., 299 U.S. 248 (1936)). “A stay

 can be justified only if, based on a balancing of the parties’ interests, there is a clear inequity to

 the suppliant who is required to defend while another action remains unresolved and if the order

 granting a stay can be framed to contain reasonable limits on its duration.” GATX Aircraft Corp.

 v. M/V Courtney Leigh, 768 F.2d 711, 716 (5th Cir. 1985) (citing Landis).

        The Fifth Circuit has previously found a stay to be necessary when controlling issues of

 law were pending in the Texas Supreme Court. See, e.g., Baber v. Edman, 719 F.2d 122, 123 (5th

 Cir. 1983) (describing a previous stay of proceedings to await the Texas Supreme Court’s review

 of controlling case); Life Ins. Co. of Virginia v. Murray Investment Co., 651 F.2d 1090, 1090 (5th

 Cir. 1981) (ordering district court to await the Texas Supreme Court's decision in case pending

 before it). Other courts around the country have found stays to be appropriate when, as here, the

 Supreme Court has under consideration a potentially dispositive issue. See, e.g., Piroglu v.



                                                   5
                                                                                               APP 011
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20 Page 16 of 21 PageID 558
         Case 1:14-cv-00612-SS Document 101 Filed 07/16/15 Page 6 of 9




 Coleman, 25 F.3d 1098, 1100 (D.C. Cir. 1994) (after parties briefed and argued cross-motions for

 summary judgment, district court granted stay over objection of plaintiff, in light of Supreme

 Court’s grant of certiorari in two cases with similar issue); Mobley v. Head, 306 F.3d 1096, 1097

 (11th Cir. 2002) (staying execution because the Supreme Court was considering “the same

 unequivocal rule” related to habeas petitions in a separate case and thus “the outcome in that case

 [would] determine the outcome here.”); Marshel v. AFW Fabric Corp., 552 F.2d 471, 472 (2d

 Cir. 1977) (ordering a stay of district court proceedings where the Supreme Court was

 considering a “closely related case” and the district court’s consideration of the issues would, “in

 all likelihood, turn upon the decision” of the Supreme Court); Michael v. Ghee, 325 F. Supp. 2d

 829, 831 (N.D. Ohio 2004) (stay granted where the pending Supreme Court case “may have a

 dispositive effect on the instant case” and that that “factor weighs heavily in favor of granting the

 stay”); Friends of the Everglades v. S. Fla. Water Mgmt. Dist., No. 02-80309, 2003 U.S. Dist.

 LEXIS 13827, at *3 (S.D. Fla. 2003) (granting stay and observing that “discretion to grant stays

 is routinely exercised where the U.S. Supreme Court is considering, in a separate case, the

 controlling issue presented in the lawsuit pending before the trial court”).

        Further, the Perrills themselves acknowledge that of the three other similar FCRA class

 actions involving the Perrills’ counsel, two have been stayed pending the decision in Spokeo,

 Larson v. TransUnion, LLC, 12-cv-5726, Dkt. No. 86 (N.D. Cal. June 26, 2015), 3 and Ramirez v.

 TransUnion, LLC, 12-cv-632, Dkt. No. 184 (N.D. Cal. June 22, 2015), and the third is awaiting a

 ruling on a pending motion to stay.

        Here, too, the equitable factors weigh strongly in favor of a stay.


        3 In Larson, the class certification issues were fully briefed before the Supreme Court
 took the Spokeo case, and so the district court conditionally certified the case and issued a stay.


                                                   6
                                                                                              APP 012
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20 Page 17 of 21 PageID 559
         Case 1:14-cv-00612-SS Document 101 Filed 07/16/15 Page 7 of 9




                  1. The Parties Will Suffer Harm if the Motion to Stay is Denied

           All parties, including the Perrills, will be harmed unless a stay is ordered. Indeed in their

 motion for class certification, they admit that “Spokeo may clarify key issues in this case.” Dkt.

 No. 84 at 23. If this Court grants Plaintiffs’ motion for class certification before Spokeo is

 decided and this case proceeds to a class action trial, the parties will both waste significant time

 and resources conducting fact and expert discovery, preparing for pre-trial motions, and

 preparing for trial, when that class may have to be decertified if Spokeo is reversed. Such an

 outcome would put a heavy burden on all parties to start again from square one. See, e.g., Hicks

 v. Bush, 397 F. Supp. 2d 36, 45 (D.D.C. 2005) (order staying all proceedings pending a ruling by

 the Supreme Court is, inter alia, “in the interest of judicial economy, and to avoid the expenditure

 of unnecessary resources by both parties”).

                  2. The Perrills Will Not Suffer Harm From a Stay

           The Perrills cannot justify a stay of this action on the ground that it will delay the class’s

 potential monetary recovery. Mississippi Power & Light Co. v. United Gas Pipe Line Co., 760

 F.2d 618, 629 (5th Cir. 1985) (“[T]he hardship and inconvenience attendant on interim loss of

 monies which will be paid, with interest, on final judgment does not constitute irreparable

 harm.”). As the Perrills only seek monetary relief, no harm will be suffered from a stay of this

 action.

                  3. A Stay of a Reasonable Duration Will Conserve Judicial Resources

           The uncertainty that forms the basis of this requested stay will be resolved by the

 Supreme Court by next June. Accordingly, there exists a natural “reasonable limit” on the

 duration of the stay. GATX Aircraft Corp., 768 F.2d at 716. By staying the action for this

 reasonable duration, this Court will save significant time and resources and promote the orderly



                                                     7
                                                                                                 APP 013
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20 Page 18 of 21 PageID 560
         Case 1:14-cv-00612-SS Document 101 Filed 07/16/15 Page 8 of 9




 course of justice. If the motion to stay is denied and Spokeo holds that a plaintiff must prove

 actual harm to pursue statutory damages under the FCRA, an order granting class certification,

 and indeed any order entered in this case, may ultimately be reversed on appeal. Accordingly,

 this factor also favors a stay.

                                         CONCLUSION

         Based on the forgoing, Equifax requests that this action be stayed pending a decision by

 the Supreme Court in Spokeo.

 DATED: July 16, 2015.

                                                      /s/ Kendall W. Carter
                                                      Zachary McEntyre, Esq.
                                                      J. Anthony Love, Esq.
                                                      Kendall Carter, Esq.
                                                      King & Spalding, LLP
                                                      1180 Peachtree Street, NE
                                                      Atlanta, GA 30309
                                                      Tel: (404) 572-2495
                                                      Fax: (404) 572-5138
                                                      Email: KCarter@kslaw.com

                                                      Attorneys for Equifax Information Services
                                                      LLC




                                                 8
                                                                                            APP 014
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20 Page 19 of 21 PageID 561
         Case 1:14-cv-00612-SS Document 101 Filed 07/16/15 Page 9 of 9




                                    CERTIFICATE OF SERVICE

        I certify that on July 16, 2015, a true and correct copy of the foregoing was served via

 U.S. Mail to all counsel of record:

         Mark L. Heaney, Esq.
         HEANEY LAW FIRM, LLC
         13911 Ridgedale Drive
         Suite 110
         Minnetonka, Minnesota 55305-1773

         Andrew J. Ogilvie, Esq.
         Carol M. Brewer, Esq.
         ANDERSON, OGILVIE & BREWER,
         LLP
         235 Montgomery Street, Suite 914
         San Francisco, CA 94104


         Amy Elizabeth Clark Kleinpeter
         Hill Country Consumer Law
         11940 Jollyville Rd., 220-S
         Austin, TX 78759

         Attorneys for Plaintiffs

                                                           /s/ Kendall W. Carter
                                                           Kendall W. Carter, Esq.




                                               9
                                                                                         APP 015
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20   Page 20 of 21 PageID 562




                   EXHIBIT 4




                                                                       APP 016
Case 3:19-cv-02281-K Document 51-1 Filed 09/08/20                Page 21 of 21 PageID 563




      Case 4:05-cv-02121 Document 91 Filed on 04/19/07 in TXSD Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                 §
IN RE CYBERONICS INC.                            §                   CIVIL ACTION H-05-2121
SECURITIES LITIGATION                            §
                                                 §


                                              O RDER


       Before the court is the plaintiffs’ motion for leave to file a second amended consolidated

class action complaint. Dkt. 88. In light of Tellabs, Inc., v. Makor Issues & Rights, Ltd., 437 F.3d

588 (7th Cir., Jan. 25, 2006), cert. granted, 127 .S. Ct. 853 (Jan. 5, 2007) (No. 06-484), currently

submitted to the United States Supreme Court, this case is STAYED pending a decision in that case.

Accordingly, plaintiffs’ motion for leave to file a second amended consolidated class action

complaint is DISMISSED WITHOUT PREJUDICE with leave to re-urge at a later date.

       It is so ORDERED.

       Signed at Houston, Texas on April 19, 2007.




                                              ________________________________________
                                                            Gray H. Miller
                                                      United States District Judge




                                                                                          APP 017
